DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, Figure 3, 4, 6, claims 1-6, 8, 12 in the reply filed on 03/03/2021 is acknowledged.
Claims 7, 9-11, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5, 6, 8 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 6,086,600 to Kortenbach.
As to claim 1, Kortenbach discloses a transoral gastroesophageal flap valve restoration device (col. 2 ll. 39-41) comprising a first member (31, figure  1) and a second member (40, figure 1) hingedly coupled to the first member (figure 2, 3, col. 7 ll. 19-40, the head 40 does is rotatable connected to the stationary member 31), the first and second member being arranged for esophageal passage into a stomach to receive stomach tissue there between to form a flap of 
As to claim 5, Kortenbach discloses the first and second members are arranged to be substantially in line with each when in the esophageal path (figure 11, the members are configured to be in line when in the esophageal path).
As to claim 6, Kortenbach discloses at least one of the first and second member has an arcuate cross section (figure 1, at least 31 seems to be arcuate in cross section).
As to claim 8, Kortenbach discloses one of the first and second members has a longitudinal dimension and wherein the one of the first and second members includes a plurality of slots substantially transverse to the longitudinal dimension of the one of the first and second members (figure 1, the coils will define slots transverse to the longitudinal dimension).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2001/0056282 to Sonnenschein in view of U.S. Patent 5,759,151 to Sturges. 
As to claim 1, Sonnenschein discloses a transoral gastroesophageal flap valve restoration device (paragraph 162) comprising a first member (f, figure 5,) and a second member (b, figure 5) hingedly coupled to the first member (paragraph 163, the bending section b will bend with respect to f, therefore read on the hingedly coupled to the first member), the first and second member being arranged for esophageal passage into a stomach to receive stomach tissue there between to form a flap of a gastroesophageal flap valve (figure 6b, paragraph 167), and the first and second members being configured to flex in a direction to follow an esophageal path into the stomach (paragraph 162, 163) but is silent about being substantially rigid when receiving stomach tissue there between and forming the flap of the gastroesophageal flap valve. However, Sonnenschein 
Sturges teaches a similar device having members (2, col. 3 ll. 24-55, alternatively figure 13) that are configured to flex in a direction and being substantially rigid (col. 3 ll. 65-col. 4 ll. 8) for the purpose of being able to hold the device in a given orientation (col.4 ll. 1-8). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rigidizing mechanism of Sturges with the members of Sonnenschein in order to allow the first member and second member of Sonnenschein to be substantially rigid when receiving stomach tissue there between and forming the flap of the gastroesophageal flap valve for the purpose of being able to hold the device in a given orientation.
As to claim 2, with the device of Sonnenschein and Sturges above, Sturges further teaches the first member includes a compression assembly that select renders the first member substantially rigid (col. 3 ll. 65-col. 4 ll. 8).
As to claim 3, with the device of Sonnenschein and Sturges above Sonnenschein discloses each of the first and second members has a length great than three cm (paragraph 189, 191).
As to claim 4, with the device of Sonnenschein and Sturges above Sonnenschein discloses each of the first and second members has a length between three and five cm (paragraph 189, 191, the members can have a length between 3-5 cm to get the correct “y” location). If it is not inherent that the first and second members would have a length between 3 and 5 cm, it would have 
As to claim 5, with the device of Sonnenschein and Sturges above, Sonnenschein discloses the first and second members are arranged to be substantially in line with each when in the esophageal path (figure 5, the members are configured to be in line when in the esophageal path).
As to claim 6, with the device of Sonnenschein and Sturges above, Sonnenschein discloses at least one of the first and second member has an arcuate cross section (figure 8a). 
As to claim 8, with the device of Sonnenschein and Sturges above, Sonnenschein discloses one of the first and second members has a longitudinal dimension and wherein the one of the first and second members includes a plurality of slots substantially transverse to the longitudinal dimension of the one of the first and second members (figure 4b). 
As to claim 12 with the device of Sonnenschein and Sturges above, Sonnenschein discloses the plurality of slots comprises a first set of slots and a second set of slots (figure 4b, the links seem to define the first and second slots), the first and second sets of slots being juxtaposed, and the slots of the first set of slots being wider than the slots of the second set of slots (figure 4b). Alternatively the slots of Sturges as seen in figure 13 seem to read on the limitation). 
Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,086,600 to Kortenbach in view of U.S. Patent Publication 2002/0082621 to Schurr.
As to claims 3, 4, Kortenbach discloses the device above but is silent about the length of the first and second members is between 3 and 5 cm. 
Schurr teaches a similar device having first and second members with each with a length between 3 and 5 cm (paragraph 114, the opening can represent the length of each members). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second members of Kortenbach each have a length between 3 and 5 cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,526,500 to Carter. 

Claims 1-6, 8, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,299,814 to Kraemer. 
The reference patent claims a transoral gastroesophageal flap valve restoration device (claim 1) comprising a first member (claim 1) and a second member (claim 1) hingedly coupled to the first member (claim 1), the first and second member being arranged for esophageal passage into a stomach to receive stomach tissue there between to form a flap of a gastroesophageal flap valve (claim 1), and the first and second members being configured to flex in a direction to follow an esophageal path into the stomach (claim 1) and to be substantially rigid (claim 1) when receiving stomach tissue there between and forming the flap of the gastroesophageal flap valve (claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,152,744 to Krause, U.S. Patent 5,381,782 to DeLaRama, U.S. Patent 5,558,665 to Kieturakis, and U.S. Patent Publication 2004/0138529 to Wiltshire all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771